 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JON HUMES,                                        No. 2:17-cv-1870 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                       Defendant.
16

17          Plaintiff, a former Sacramento County Jail detainee (now a state prisoner) proceeding pro

18   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On May 4, 2018, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 27. Neither party

24   has filed objections to the findings and recommendations.

25   ///

26   ///

27   ///

28   ///
 1           The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4           1. The findings and recommendations filed May 4, 2018, (ECF No. 27) are ADOPTED in
 5   full.
             2. Sacramento County Sheriff Scott Jones is DISMISSED from this action.
 6
 7           IT IS SO ORDERED.
 8   Dated: May 20, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
